Hart, J. (dissenting).. Mr. Justice Wood and the writer think the action of the Legislature in excluding the lands immediately north and south of and adjacent to the road improved was an arbitrary act within the meaning of the rule laid down in Ruddell v. Rutherford, 145 Ark. 49. It is true, as stated in the majority opinion, that roads must have termini and road districts must have boundaries. It is a far different thing, however, to say that road districts must end somewhere than to say that they may end anywhere. If the lands adjoining the road on the sides thereof are especially benefited by the improvement, it is equally apparent that the lands immediately north and south are benefited, and no testimony can'alter this fact. The land owner could go from his land to the improved road and if any one is benefited he would be benefited. It is no answer to say that the lands immediately north and south were attempted to be placed in other road districts. This could only affect the assessment of benefits. It might have been that the omitted section in Ruddell v. Rutherford, supra, was in another road district. But the court held that the only practical route for the owner of section 19 to enter the road would be to go through section 18. So it was said that if section 19 was benefited it was equally apparent that section 18 would be benefited. Of course, the benefit to the lands was to enable the occupants to travel over the improved road. So here the owners of the lands immediately north and south of and adjacent to the proposed road will derive benefit from the road if the lands included within the boundaries of the district will derive any benefit. In this respect the district in the instant case is different from that in Hill v. Echols, 140 Ark. 474. In tliat case the court held that the act of the Legislature in omitting lands in another county could not be regarded as discriminatory, although they were apparently as much benefited as the lands within the district. The reason was that the lands were in another county, and, under the jurisdiction vested in the county courts, the roads of the county might be sufficiently improved under the general road and county taxes as not to be needed to be placed in a special improvement district. Aii investigation on tlie part of the Legislature might have disclosed such a state of facts. In the instant case both the road and road district lie in the same county, and no such reason could exist. No amount of investigation on the part of the Legislature could show that the lands within the district are especially benefited and those immediately north and south of the end of the improved road are not specially benefited. Therefore the action of the Legislature in excluding the lands in question was arbitrary and rendered the act unconstitutional.